PER CURIAM.
Glendale Federal Bank, plaintiff below, appeals a summary final judgment in favor of H.R. Bentley Co., Inc., d/b/a The Collection. We conclude, as did the trial court, that on the facts presented there was no duty owed by The Collection to Glendale, but assuming arguendo there was such a duty, no breach of duty has been shown. See Island City Flying Service v. General Electric Credit Corp., 585 So.2d 274 (Fla.1991); Manrique v. Bob’s Plumbing Co., 573 So.2d 422, 423 (Fla. 3d DCA 1991); Garcia v. Duffy, 492 So.2d 435 (Fla. 2d DCA 1986).
Affirmed.